Plaintiff herein was the workmen’s compensation carrier of the York Ice Machinery Corporation, two of whose employees were injured while riding in an automobile involved in an accident in 1932. The automobile was in collision with an automobile owned by the defendant Archibald Nisbet. Actions were commenced against the same persons as the defendants in' this action and damages alleged to have been caused through their negligence were recovered. Proof was offered of the hospital, medical and funeral expenses in one action and of medical and hospital expenses in the other action and considered by the jury and judgments were recovered in both cases in excess of the amounts that would have been due under the Workmen’s Compensation Law, and both judgments were paid by the defendants Nisbet and duly satisfied. No election to take the benefits of the Workmen’s Compensation Law was ever filed by either of the injured persons. Payments of hospital, medical and funeral expenses were made voluntarily before the Supreme Court actions were tried, but were not approved by the Commission until after the trial. Appellants had no notice of the claim for com*896pensation. It was the duty of the plaintiff to make the payments that it did and having made the payments it became subrogated and is entitled to maintain this action. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.